Fourth Court of Appeals
                               San Antonio, Texas
                                   December 7, 2018

                                  No. 04-18-00402-CV

                IN THE ESTATE OF MARIA L. RAYNES, DECEASED,

                    From the Probate Court No 2, Bexar County, Texas
                              Trial Court No. 2013PC0369
                      The Honorable Tom Rickhoff, Judge Presiding


                                    ORDER
    The Appellant/ Cross-Appellee’s Motion for Extension of Time to File Brief is hereby
GRANTED. Time is extended to January 11, 2018.



                                               _________________________________
                                               Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2018.



                                               ___________________________________
                                               KEITH E. HOTTLE,
                                               Clerk of Court